DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawing Objections
The drawings are objected as failing to comply with 37 CFR 1.84 because:
In Fig. 9, the label for 220 should read "LOB Output" to be consistent with the disclosure (¶55).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In ¶4, line 1, "knows" has been replaced with --known--.
In ¶48, line 1, "FIG. 8" has been replaced with --FIG. 9--.
In claim 1, lines 2-3, "operating at an unknown frequency" has been deleted.
In claim 1, line 17, from the radio of the power level determine the line of bearing to the emitter" has been replaced by --configured to determine the line of bearing to the emitter from the ratio of the power level--.
In claim 13, line 2, "operating at an unknown frequency" has been deleted.
Authorization for this examiner's amendment was given in a telephone interview with Jason R. Sytsma on 3-16-2022.

Allowable Subject Matter
Claim(s) 1-3 and 5-19 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"a line of bearing engine containing a lookup table comprising for each frequency of a plurality of frequencies a ratio between 0 and K, inclusive, where K is a constant of the EM Sensor of the at least three EM sensors at each frequency of the plurality of frequencies, and a corresponding angle between 0 and ½ times the index angle, inclusive, and configured to determine the line of bearing to the emitter from the ratio of the power level".
quoted from claim 13, in combination with the claim as a whole:
	"providing a lookup table comprising for each frequency of a plurality of frequencies a ratio between 0 and K, inclusive, where K is a constant of the EM Sensor at each frequency of the plurality of frequencies. and a corresponding angle between 0 and ½ times the index angle. inclusive; and determining the frequency of the EM signal and the line of bearing to the emitter based on a ratio of the power level of the EM signal from two EM sensors of the at least three EM sensors relative to an index angle between the two EM sensors".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648